Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-5, 7, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Machine Translation of JP 2005-1706911 (hereinafter referred to a “JP ‘691”) in view of Kanaya et al. (WO 2017/068954; utilizing US 10,414,915 as its English equivalent). 
	It is noted that Kanaya et al. (WO 2017/068954) is used for date purposes only, and all column and line numbers cited below refer to its English equivalent, US 10,414,915 since WO 2017/068954 is in Japanese. 

	As to Claims 1-2, 4-5, 9-10, and 12-14: JP ‘691 discloses a sizing agent for covering the surface of a glass fiber (corresponding to the claimed fiber-sizing agent), comprising a modified polyolefin resin (A), a modified polyolefin resin (B) (corresponding to the claimed polyolefin resin (B)), and a silane coupling agent (Pages 1-3).  JP ‘691 also discloses that the modified polyolefin resin (A) includes an unmodified polyolefin resin modified with an acid-maleate anhydride and have a number average molecular weight of 3000-25000 (Page 3).  JP ‘691 further discloses using the sizing agent for covering (coating) glass fiber filament to form glass fiber strand sized by the sizing agent and may be used together with a thermoplastic resin, e.g., PET (polyester), to form a glass fiber-reinforced thermoplastic resin composition (Pages 3 and 4).  Moreover, JP ‘691 discloses that the resin composition is useful for forming molded articles (Pages 4-6).
	While JP ‘691 discloses employing modified polyolefin resin (A) and modified polyolefin resin (B) at a mass ratio of 40/60-90/10 for ultimately achieving desired mechanical strength for molded articles (Pages 3-5), they do not specify the modified polyolefin resin (A) as being a modified olefin wax as required by the claims of the present application.
	Nevertheless, Kanaya et al. disclose the use of 0.1-10 parts by mass of a modified olefin wax wherein the olefin wax is modified with maleic acid anhydride for the purposes of obtaining desired impact resistant properties and excellent processability suitable for molded articles (Col. 6, line 16-Col. 7, line 30 and see also abstract). 

	As to Claims 3 and 7: JP ‘691 does not specify the use of modified olefin wax having the particular number average molecular weight (Mn), softening point, density and acid value as required by claims 3 and 7.  However, Kanaya et al. disclose modified olefin wax satisfying the following requirements, i) a number average molecular weight (Mn) measured by gel permeation chromatography (GPC) in terms of polystyrene is in a range of 300 to 20,000, (ii) a softening point measured according to JIS K2207 is in a range of 70 to 170 degrees Celsius, (iii) a density measured by a density-gradient tube method is in a range of 830 to 1,200 kg/m3; and (iv) an acid value is 10 to 200 mgKOH/g for the purposes of obtaining molded articles with desired properties (Col. 2, line 65-Col. 3, line 25 and Col. 6, line 65-Col. 7, line 30). Thus, it would have been obvious to one of ordinary skill in the art to employ the modified olefin wax having the claimed number average molecular weight (Mn), softening point, density and acid value taught by Kanaya et al. as the modified polyolefin resin (A) in the sizing agent of JP ‘691, with a reasonable expectation of successfully obtaining desired properties for molded articles. 

s 1-5, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 460 1662 (hereinafter referred to as “EP ‘166”) in view of Kanaya et al. (WO 2017/068954; utilizing US 10,414,915 as its English equivalent). 
	It is noted that Kanaya et al. (WO 2017/068954) is used for date purposes only, and all column and line numbers cited below refer to its English equivalent, US 10,414,915 since WO 2017/068954 is in Japanese.
	The claims are directed to a fiber-sizing agent comprising a modified olefin wax (A), a polyolefin resin (B) and a silane coupling agent (C), wherein a mass ratio (A)/(B) of the modified olefin wax (A) to the polyolefin resin (B) is in the range of 0.2 to 10.  
	As to Claims 1-2, 9-10, and 12-14: EP ‘166 discloses a sizing composition for glass fibers (corresponding to the claimed fiber-sizing agent) comprising an acid modified olefin resin, wherein the olefin resin to be acid-modified includes olefin homopolymers and copolymers of two or more olefins, e.g., polyethylene (corresponding to the claimed polyolefin resin (B)) and a silane coupling agent (Paragraphs [0013]-[0015] and [0023]).  EP ‘166 also discloses the addition of an olefin resin wax or its modified product (corresponding to the claimed modified olefin wax (A)) to the sizing composition (Paragraph [0026]).  EP ‘166 further discloses using the sizing composition for coating glass fiber filament to form glass fiber strand sized by the sizing agent and may be used together with a resin, e.g. polyester, to form a resin composition (Paragraphs [0039]-[0047]).  Moreover, EP ‘166 discloses that the resin composition is useful for forming molded articles (Paragraph [0047]).
	While EP ‘166 discloses using the acid-modified olefin resin (corresponding to the claimed polyolefin resin (B)) in a proportion of 3-20 parts by weight in the sizing composition to 
	Nevertheless, Kanaya et al. disclose the use of 0.1-10 parts by mass of a modified olefin wax, wherein the olefin wax is modified with maleic acid anhydride, for the purposes of obtaining desired impact resistant properties and excellent processability suitable for molded articles (Col. 6, line 16-Col. 7, line 30 and see also abstract).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed modified olefin resin wax taught by Kanaya et al. together with the modified polyolefin resin at the optimum or workable proportions, corresponding to the claimed mass ratio, in the sizing composition of EP ‘166, with a reasonable expectation of successfully obtaining desired properties for molded articles.
As to Claims 3 and 7: EP ‘166 also does not specify the use of modified olefin wax having the particular number average molecular weight (Mn), softening point, density and acid value as required by claims 3 and 7.  However, Kanaya et al. disclose employing a modified olefin wax satisfying the following requirements, i) a number average molecular weight (Mn) measured by gel permeation chromatography (GPC) in terms of polystyrene is in a range of 300 to 20,000, (ii) a softening point measured according to JIS K2207 is in a range of 70 to 170 degrees Celsius, (iii) a density measured by a density-gradient tube method is in a range of 830 to 1,200 kg/m3; and (iv) an acid value is 10 to 200 mgKOH/g for the purposes of obtaining molded articles with desired properties (Col. 2, line 65-Col. 3, line 25 and Col. 6, line 65-Col. 7, line 30). Thus, it would have been obvious to one of ordinary skill in the art to employ the modified olefin wax having the claimed number average molecular weight (Mn), softening point, 
As to Claims 4-5 and 8: While EP ‘166 discloses that the acid modified olefin resin includes polyethylene (Paragraph [0015]), it does not specifically mention employing modified olefin wax wherein an unmodified olefin wax is modified with maleic anhydride and includes ethylene based polymer as required by claims 4-5 and 8.  Nonetheless, Kanaya et al. disclose the use of modified olefin wax, wherein an unmodified olefin wax is modified with maleic anhydride, and includes polyethylene for obtaining advantageous properties for molded articles (Col. 6, line 16-Col. 7, line 30 and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art to employ modified olefin wax, wherein an unmodified olefin wax is modified with maleic anhydride, and includes ethylene-based polymer, as taught by Kanaya et al., in the sizing composition of EP ‘166, with a reasonable expectation of successfully obtaining desired properties for molded articles. 

Allowable Subject Matter
4.	Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 02/26/2020. 
        2 Cited in the IDS submitted by applicants on 07/22/2021.